Exhibit 99.1 STATE OF NEW YORK PUBLIC SERVICE COMMISSION CASE 12-M-0192 - Joint Petition of Fortis Inc., Fortis US Inc., Cascade Acquisition Sub Inc., CH Energy Group, Inc., and Central Hudson Gas & Electric Corporation for Approval of the Acquisition of CH Energy Group, Inc. by Fortis Inc. and Related Transactions. NOTICE OF SCHEDULE FOR FILING EXCEPTIONS (Issued May 3, 2013) Attached is the Recommended Decision of Administrative Law Judges Rafael A. Epstein and David L. Prestemon in this proceeding. Briefs on exceptions are due electronically to the Secretary at secretary@dps.ny.gov and to all active parties by 4:00 p.m. on May 17, 2013. Briefs opposing exceptions are due by 4:00 p.m. on May 24, 2013, following the same procedures. The parties’ briefs should adhere to the guidelines for filing documents with the Secretary ( www.dps.ny.gov ). (SIGNED) JEFFREY C. COHEN Acting Secretary STATE OF NEW YORK PUBLIC SERVICE COMMISSION CASE 12-M-0192 - Joint Petition of Fortis Inc., Fortis US Inc., Cascade Acquisition Sub Inc., CH Energy Group, Inc., and Central Hudson Gas & Electric Corporation for Approval of the Acquisition of CH Energy Group, Inc. by Fortis Inc. and Related Transactions. RECOMMENDED DECISION BY ADMINISTRATIVE LAW JUDGES RAFAEL A. EPSTEIN AND DAVID L. PRESTEMON Table of Contents BACKGROUND 1 PUBLIC COMMENTS 5 DESCRIPTION OF JOINT PROPOSAL 11 A. Risk Mitigation 12 1. Corporate Structure, Governance and Financial Protections 12 a. Goodwill and Acquisition Costs 12 b. Credit Quality and Dividend Restrictions 13 c. Money Pooling 16 d. Special Class of Preferred Stock 17 e. Financial Transparency and Reporting 17 f. Affiliate Standards 18 g. Follow-On Merger Savings 19 h. Corporate Governance and Operational Provisions 19 2. Performance 21 a. Performance Mechanisms 21 i. Service Quality 21 ii. Electric Reliability 22 iii. Gas Safety 22 iv. Leak-Prone Pipe 23 b. Expenditure Requirements 23 i. Right-of-Way Tree Trimming 23 ii. Stray Voltage Testing 23 iii. Infrastructure Investment 24 B. Incremental Benefits 24 1. Rate Freeze 24 2. Earnings Sharing 25 3. Synergy Savings 25 4. Deferral Write-Offs and Future Rate Mitigation 26 5. Community Benefit Fund 26 a. Low Income Program Enhancements 26 b. Economic Development 27 6. State Infrastructure Enhancements 28 CASE 12-M-0192 7. Gas Expansion Pilot Program 28 8. Retail Access 28 PARTY OPPOSITION TO THE JOINT PROPOSAL 29 A. RESA 29 B. IBEW Local 320 32 C. PULP 33 D. Athens 38 ASSESSMENT OF OBJECTIONS TO THE JOINT PROPOSAL 39 A. Quality of the Economic Benefits 39 B. Labor Issues 41 C. NAFTA Threat 43 D. Provisions for Low Income Customers 47 E. Foreign Ownership 50 F. Loss of Local Focus and Involvement 51 G. Financial Concerns 53 H. Environmental Concerns 54 I. Expansion of Gas Service 55 J. Retail Access Provisions 56 DISCUSSION 57 A. Standard of Review 57 B. Benefits Intrinsic to the Merger 60 C. Benefits from the Joint Proposal’s Terms 63 D. Risks and Mitigation 64 CONCLUSION 66 ii STATE OF NEW YORK PUBLIC SERVICE COMMISSION CASE 12-M-0192 - Joint Petition of Fortis Inc., Fortis US Inc., Cascade Acquisition Sub Inc., CH Energy Group, Inc., and Central Hudson Gas & Electric Corporation for Approval of the Acquisition of CH Energy Group, Inc. by Fortis Inc. and Related Transactions. RECOMMENDED DECISION RAFAEL A. EPSTEIN and DAVID L.
